Citation Nr: 1638127	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-42 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a T5-6 disc herniation, from June 26, 2009 to April 13, 2010.  

2.  Entitlement to an initial rating in excess of 20 percent for a T5-6 disc herniation, from April 14, 2010 to November 1, 2010.  

3.  Entitlement to an initial rating in excess of 40 percent for a T5-6 disc herniation, from November 2, 2010 to April 20, 2011.  

4.  Entitlement to an initial rating in excess of 10 percent for a T5-6 disc herniation, from April 21, 2011 to May 7, 2012.   

5.  Entitlement to an initial rating in excess of 40 percent for a T5-6 disc herniation, from May 8, 2012.   

6.  Entitlement to an initial rating in excess of 10 percent for tension headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from September 2004 to March 2005. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of January 2010 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In April 2014, the Board remanded these claims to the RO for additional action.  

VA processed these claims electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.

The claims of entitlement to an initial rating in excess of 10 percent for a T5-6 disc herniation, from June 26, 2009 to April 13, 2010, an initial rating in excess of 20 percent for a T5-6 disc herniation, from April 14, 2010 to November 1, 2010, an initial rating in excess of 40 percent for a T5-6 disc herniation, from November 2, 2010 to April 20, 2011, an initial rating in excess of 10 percent for a T5-6 disc herniation, from April 21, 2011 to May 7, 2012, and an initial rating in excess of 40 percent for a T5-6 disc herniation, from May 8, 2012, are addressed in the REMAND section of this decision, below, and are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional action.  


FINDINGS OF FACT

1.  Prior to May 8, 2012, the Veteran experienced headaches, but they were not prostrating in nature.  

2.  From May 8, 2012 to June 25, 2014, the Veteran's headaches worsened, reportedly occurring more frequently and found to be prostrating in nature, but were not productive of severe economic inadaptability. 

3.  Since June 25, 2014, the Veteran's headaches have not been prostrating in nature.

4.  The rating criteria reasonably describe the level of severity and symptomatology
of the Veteran's headaches. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 10 percent for tension headaches, prior to May 8, 2012, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, Diagnostic Code (DC) 8100 (2015). 

2.  The criteria for entitlement to an initial 30 percent rating for tension headaches, from May 8, 2012 to June 25, 2014, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.124a, DC 8100 (2015). 

3.  The criteria for entitlement to an initial rating in excess of 10 percent for tension headaches, from June 26, 2014, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.124a, Diagnostic Code (DC) 8100 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his or her representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  

Here, the Veteran does not assert that VA violated its duty to notify or that there are any outstanding records that need to be secured on his behalf.  In written statements dated February 2013 and January 2014, he claimed that the VA examinations he underwent during the course of this appeal were, for various reasons, inadequate.  Since VA afforded him an additional examination in June 2016, however, he has not challenged its adequacy.  No further notification or assistance is thus necessary.  

Analysis

The Veteran seeks a higher initial rating for his headaches.  According to a July 2009 report of contact and written statements submitted in February 2013, January 2014 and June 2016, his headaches manifest when he is experiencing back problems.  He contends that, by December 2009, when he underwent his first VA examination, he had suffered from three to four incapacitating headaches; sometime between then and April 2013, his headaches worsened.  He further contends that, during his June 2014 VA examination, the examiner did not indicate his headaches were worsening or affecting his employability.  He points out December 2009 and May 2016 examiners' findings that his headaches occur four times monthly, accompanied by dizziness, light sensitivity, nausea and blurred vision, and have worsened.  He requests that he be given the benefit of the doubt in the resolution of his claims under 38 U.S.C.A. § 5107(b). 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 

Here, given the medical evidence of record, separate ratings are warranted.  This evidence, considered in conjunction with all other evidence of record, supports a higher initial rating for the Veteran's headaches, but from May 8, 2012 to June 25, 2014 only.  For the periods preceding May 8, 2012 and commencing June 26, 2014, the evidence is not in relative equipoise regarding whether a higher initial rating is assignable.  Rather, the preponderance of the evidence is against these portions of this claim.

Schedular

The RO has rated the Veteran's headaches as 10 percent disabling under DC 8100, covering the entire appeal period, based on characteristic prostrating attacks occurring on an average of once monthly over the last several months.  To warrant the next higher 30 percent rating under this DC, the evidence must establish that the Veteran has characteristic prostrating attacks occurring on an average of once monthly over the last several months.  To warrant the highest 50 percent rating under this DC, the evidence must establish that the Veteran has very frequent completely prostrating and prolonged headache attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

Neither the rating schedule, nor the United States Court of Appeals for Veterans Claims (Court) has defined "prostrating."  By way of reference, however, Webster's New World Dictionary of American English, Third College Edition (p. 1080, 3rd College Ed. (1986)) defines "prostrating" as "utter physical exhaustion or helplessness."  Dorland's Illustrated Medical Dictionary (p. 1554, 31st Ed. (2007)) defines the same word similarly as "extreme exhaustion or powerlessness."

There is some discussion of record focusing on whether the Veteran suffers from tension type or migraine headaches, largely because, in February 2010, an examiner found the former type, but not the latter type, service connected.  Here, the Board does not make such a distinction, instead considering all symptoms of the headaches, regardless of type, in determining the severity thereof.  

Prior to May 8, 2012

Although the RO assigned the Veteran an initial 10 percent rating for his headaches under DC 8100, based on characteristic prostrating headache attacks, there is no evidence of record indicating that the Veteran suffered from prostrating headaches, let alone averaging once monthly for several months, prior to May 8, 2012.  The Veteran reported frequent headaches, but not of such severity, and no medical professional characterized the headaches in this manner.  

More specifically, before filing his claim for service connection for headaches in June 2009, the Veteran sought treatment for headaches.  In September 2007, he presented to the emergency room with complaints of headaches for two days and abdominal pain.  He indicated that he had once had similar symptoms, manifesting in conjunction with back pain, for which he didn't see a doctor, resulting in missed work.  Computer tomography imaging was negative.  The examining physician diagnosed acute headaches.  

From the time of this visit through early 2010, the Veteran did not again seek treatment for headaches.  In December 2009, however, he underwent a VA examination, during which he reported no prior headaches.  He indicated he developed headaches, described as pounding in nature and causing vision changes, dizziness, light sensitivity and nausea, when he began to experience back pain.  He reported that these headaches manifested two, three or four times monthly and could last as long as a week.  He also reported doctor-prescribed bedrest, but for his back pain.  Indeed, treatment records do not reflect a recommendation for bedrest secondary to headaches.  

In April 2010, less than a year after filing his claim while seeking treatment for back complaints, he reported that he had had headaches since 2004.  Between that visit and May 7, 2012, the Veteran sought headache treatment only once, in October 2010.  

The Veteran sought infrequent treatment for his headache complaints during this time period and, although he was on multiple medications for other medical complaints, no doctor prescribed him medication for his headaches.  These facts support a finding that the headaches were not severe and certainly not prostrating in nature.  In the absence of evidence of characteristic prostrating headache attacks occurring on average once monthly during the last several months, an initial rating in excess of 10 percent may not be assigned the headaches under DC 8100.

From May 8, 2012 to June 25, 2014

During this time period, the Veteran did not seek headache treatment.  He did, however, receive treatment for mental health complaints and records of that treatment bring into question reliability as a historian.  Above, it is clear the headache histories he reported from 2007 and 2010 are inconsistent.  Mental health professionals he saw in 2013 indeed confirm the Veteran is not a reliable historian.  
As most headache symptoms are lay observable, the Veteran is competent to state that they exist and describe their severity.  During a VA examination conducted in May 2012, he described the headaches as occurring daily with flare-ups of symptoms three to four times weekly sometimes lasting four to five hours.  He associated nausea, blurry vision and light sensitivity with these headaches.  Allegedly, to relieve the pain, the Veteran sits down, lifts up his feet, drinks cold water and takes Aleve.   

Not questioning the Veteran's credibility, the examiner accepted as competent the Veteran's reports in this regard and found the headaches prostrating, but not prolonged, and manifesting more frequently than once monthly, but not very frequently.  This finding satisfies the criteria for a 30 percent rating under DC 8100.  

The evidence does not satisfy the criteria for an initial rating in excess of 30 percent because, in addition to the conclusion that the headaches are not prolonged or very frequent.  

From June 26, 2014

Since June 26, 2014, the Veteran has undergone two additional VA examinations and sought headaches treatment once, in May 2016 at an emergency room, where he received an injection of pain medication.  During the first VA examination, conducted on June 26, 2014, the Veteran reported more frequent headaches manifesting two to three times daily, lasting one to two days, and the same associated symptoms noted above.  He indicated that the bad headaches manifested two to three times monthly.  

The examiner clearly found the Veteran not credible, noting that the subjective complaints were far out of proportion to objective data.  She concluded that the Veteran's headaches were not prostrating in nature.  In May 2016 during the second VA examination, a different examiner concluded the Veteran had no headache disorder.  He too questioned the Veteran's credibility.  

More specifically, during the second VA examination, the Veteran reported headaches manifesting weekly, lasting one to two days.  The examiner noted that the headaches were prostrating and occurring once every month, but his notation in this regard appears to be based on the Veteran's reported history.  He then goes on to explain that, if the Veteran actually had the severe headaches he described during the examination, he would be seeking treatment therefor; instead, treatment records show one treatment visit and for back pain with headaches.  After the Veteran received a narcotics injection, he did not follow up with further treatment for the headaches.  

Based on these examination reports and the Veteran's infrequent treatment for headaches, especially despite seeing doctors and taking prescribed medications for numerous other medical conditions, the Board finds that, since June 25, 2014, the Veteran's headaches have not been prostrating in nature.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (negative evidence generally may not be considered substantive evidence, unless there is a foundation established that the evidence would be expected to exist); see also Horn v. Shinseki, 25 Vet. App. 231, 239 n. 7 (2012) (the Board may draw a reasonable inference from the lack of notation of a condition in a medical report only if the report would be expected to contain such information).  It thus concludes that the schedular criteria for an initial rating in excess of 10 percent for tension headaches are not met.    

Extraschedular 

In certain circumstances, the Board may assign a higher initial or increased rating on an extraschedular basis, but not in the first instance.  When the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Director is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

If the claimant or the evidence raises the question of entitlement to a higher initial or increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). This comparison must take into account the collective impact of all of the claimant's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (discussing the application of the combined effect analysis and the interplay of the first two elements of Thun).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate. The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id. 

In written statements, by asserting interference with employment, the Veteran has raised the question of whether he is entitled to a higher initial rating on an extraschedular basis.  This is so even though he denied such interference when undergoing VA examinations.  Regardless, referral is unnecessary.  The rating criteria not only contemplate the headache pain (headache itself is a condition and a symptom), but the severity thereof, including how frequently it manifests and its effect on the Veteran's economic status.  There is nothing exceptional or unusual about the Veteran's headache disability.  



ORDER

An initial rating in excess of 10 percent for tension headaches, prior to May 8, 2012, is denied.

An initial 30 percent rating for tension headaches, from May 8, 2012 to June 25, 2014, is granted.  

An initial rating in excess of 10 percent for tension headaches, from June 26, 2014, is denied.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to an initial rating in excess of 10 percent for a T5-6 disc herniation, from June 26, 2009 to April 13, 2010, an initial rating in excess of 20 percent for a T5-6 disc herniation, from April 14, 2010 to November 1, 2010, an initial rating in excess of 40 percent for a T5-6 disc herniation, from November 2, 2010 to April 20, 2011, an initial rating in excess of 10 percent for a T5-6 disc herniation, from April 21, 2011 to May 7, 2012, and an initial rating in excess of 40 percent for a T5-6 disc herniation, from May 8, 2012.  However, additional action is necessary before the Board proceeds.  

The Veteran claims that, to date, no examiner has linked all of his back symptoms to his service-connected thoracic spine disability, instead focusing solely on his pain and limited motion.  Allegedly, although he has pain radiating into his buttocks and down both legs, contrary to a VA examiner's finding, he has not been able to flex to 85 degrees and feels weakness and fatigue secondary to his back symptoms.   

Indeed, the Veteran's back disability is complex, presenting during the course of this appeal as a T5-6 herniation, disc abnormalities affecting other lumbar and thoracic segments, spina bifida occulta with a pars defect at L5, and scoliosis.  According to treatment records, it manifests as radiculopathy to and weakness of the lower extremities (separately service connected), thoracolumbar pain, limited motion, an abnormal gait and stance, and genitourinary and digestive system problems.  

During the Veteran's first VA spine examination conducted in December 2009, VA explained to the examiner that, in most cases, service connection may not be granted for a congenital defect.  VA asked the examiner to confirm whether the Veteran has such a defect and, if so, to determine which of the back symptoms resulted from service-connected disability and which resulted from the defect.  The examiner did not identify the spina bifida as a defect, found both that condition and the herniated disk due to service, concluding the former was permanently aggravated therein and necessitated discharge, and refrained from distinguishing the symptoms of one from the other.  Since then, the Veteran has undergone additional VA examinations, during which examiners did not comment on the nature of the different back conditions and discussed the symptoms collectively.  No examiner has addressed the nature and etiology of the scoliosis.  Further medical commentary is thus needed.    

Accordingly, these claims are REMANDED for the following action:  

1.  Afford the Veteran a VA spine examination for the purpose of determining the nature of his various back diagnoses and the severity of all service-connected thoracolumbar spine symptoms.  Ask the examiner to follow the instructions below.

a.  Review all evidence in the Veteran's electronic files, particularly his service treatment records.

b.  Record the Veteran's history of thoracolumbar symptoms since his discharge from service, including any affecting his genitourinary and digestive systems.  Also record his employment history.

c.  Perform all necessary diagnostic testing.

d.  Diagnose all thoracolumbar conditions shown to exist, including, if appropriate, arthritis, a herniated disk, spina bifida occulta, and scoliosis.

e.  Focusing on each back diagnosis individually, indicate whether the condition is congenital or developmental in nature. 

f.  For each congenital or developmental back condition, opine whether it was aggravated during the Veteran's service.  If it was, consider this back condition service connected.

g.  For each congenital back defect, opine whether it was subject to superimposed injury or disease during service, resulting in additional disability apart from the defect.  If it was, consider this defect service connected.

h.  Once it is clear which of the back conditions are service connected and which are not, distinguish all service-connected back symptoms from the nonservice-connected symptoms.  If a distinction cannot be made, so state this in the record.

i.  List all symptoms of the service-connected back conditions, including those affecting the genitourinary and digestive system disabilities, and evaluate their collective severity.    

j.  Indicate whether the service-connected back conditions markedly interfere with the Veteran's employability. 

k.  Indicate whether the service-connected back conditions, considered in conjunction with all other service-connected disabilities, render the Veteran unemployable. 

l.  Provide rationale for all opinions expressed.  

2.  Review the examination report to ensure it complies with the above instructions.  If it does not, return it to the examiner for correction.

3.  Readjudicate.  Consider all pertinent Diagnostic Codes in evaluating the Veteran's service-connected thoracolumbar spine disability.  Also consider whether separate ratings should be granted for any associated genitourinary and/or digestive system disability.  

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (law requires that all claims remanded by the Board of Veterans' Appeals or United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in expeditious manner).  


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


